Finding and Order
The Commission coming now to consider the above-entitled Complaint; and being otherwise fully advised in the premises finds:
(1) That the above-entitled Complaint was filed with this Commission under date of August 25, 1958, alleging, among other things, that the said Rutland Has Company is presently rendering an inadequate service to the public schools in Rut-land, Ohio;
(2) That said Complaint further alleges that the Rutland Has Company has improperly and wrongfully discontinued all gas service to the Rutland High School;
(3) That the said Rutland Has Company has refused, upon request, to restore such service, although the Rutland School Board has had the gas lines at the High School fully checked and repairs made to eliminate gas leaks;
*422(4) That the said Rutland High School is dependent upon the service of the Rutland Gas Company for space heating its gymnasium, and for the heating of water in its locker and shower rooms;
(5) That, in its Complaint, the said Rutland School Board has asked that this Commission require the Respondent company forthwith to restore gas service, pending the outcome of this Complaint;
(6) That the files and records of this Commission indicate that, during the previous heating season the said Rutland Gas Company has, upon several occasions, abruptly discontinued its service to the Rutland High School and/or Elementary School in an apparent attempt to collect alleged payments due the said Rutland Gas Company, thus leaving the Rutland public school facilities in Rutland totally without gas service and causing classes at said schools to be dismissed upon such occasions;
(7) That the said Rutland Gas Company, as a public utility whose facilities are devoted to public service, owes the highest type obligation and duty to maintain its service to all public installations served by it, and such obligation is especially apparent in the case of such installations as schools;
(8) That, said Rutland Gas Company should secure its relief from non-payment of its utility bills by way of redress to the local Courts of Competent Jurisdiction and, should, therefore, refrain from any further interruption of its service to Rut-land public schools.
ORDER
It is, therefore
ORDERED, That, in accordance with the Findings set forth above, a duly certified copy of this Complaint be forthwith served upon the Rutland Gas Company, and said Company is hereby ordered to file its written Answer thereto within fifteen days of the date of this Entry. It is, further
ORDERED, That the said Rutland Gas Company should be, and the same hereby is, required forthwith to reinstitute gas service to the Rutland public schools and to maintain such service in full working operation pending the final disposition of this case by subsequent Order of the Commission. It is, further
ORDERED, That jurisdiction in this matter be retained *423for the issuance of such further Orders and Entries as may be deemed necessary in the premises.
THE PUBLIC UTILITIES COMMISSION OP OHIO Entered in Journal Everett H. Krueger, Jr., Chairman
September 4,1958 Edward J. Kenealy
A true copy: Commissioner
W. E. Herron
W. E. Herron, Secretary